Citation Nr: 0844580	
Decision Date: 12/24/08    Archive Date: 12/31/08

DOCKET NO.  07-34 513	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for residuals of 
preexisting ankle fracture.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. Buck, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1985 to March 
1988.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2007 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
No. Little Rock, Arkansas, which denied entitlement to the 
benefit currently sought on appeal.

The veteran appeared before the undersigned Veterans Law 
Judge in a videoconference hearing in May 2008 to present 
testimony on the issue on appeal.  The hearing transcript has 
been associated with the claims file.


FINDINGS OF FACT

1.  The veteran sustained an open reduction fracture of the 
right ankle prior to entry into service. 

2.  Although the veteran was treated for a single episode of 
right ankle tendonitis in service, the competent medical 
evidence does not show that this was due to, or otherwise 
related to in any way, his preexisting ankle injury.

3.  Bursitis and a synovial cyst first manifested many years 
after the veteran's service and have not been medically 
related to his service. 


CONCLUSION OF LAW

Current residuals of a right ankle fracture were not incurred 
or aggravated in the veteran's active duty service.  
38 U.S.C.A. §§ 1101, 1131, 1137, 1153, 5103, 5103A, 5107 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.303, 3.306 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

In correspondence dated in February 2007, the agency of 
original jurisdiction (AOJ) satisfied its duty to notify the 
veteran under 38 U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. 
§ 3.159(b) (2008).  Specifically, the notice informed the 
veteran of information and evidence necessary to substantiate 
the claim for service connection and of the relative burdens 
of VA and the veteran, relating the information and evidence 
that VA would seek to provide and that which he was expected 
to provide.  The notice also informed the veteran of 
information and evidence that governs the initial assignment 
of a disability evaluation and the regulations regarding the 
effective date of the establishment of service connection.  

VA has done everything reasonably possible to assist the 
veteran with respect to his claim for benefits in accordance 
with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) 
(2008).  Service treatment records have been associated with 
the claims file.  All identified and available post-service 
treatment records have been secured.  The veteran has been 
medically evaluated and a medical opinion has been sought in 
conjunction with his claim.  The duty to assist has been 
fulfilled.

Service Connection

The veteran seeks service connection for current residuals of 
a preexisting right ankle fracture, which he contends 
initially manifested in service.  In order to establish 
direct service connection, three elements must be 
established.  There must be medical evidence of a current 
disability; medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See 38 C.F.R. § 3.303 (2008); see also Hickson 
v. West, 12 Vet. App. 247, 253 (1999).

Every veteran shall be taken to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects noted at the time of the examination, acceptance 
and enrollment, or where clear and unmistakable evidence 
demonstrates both that the disease or injury existed before 
acceptance and enrollment, and that it was not aggravated by 
such service.  38 U.S.C.A. §§ 1111, 1137 (West 2002); see 
also, Wagner v. Principi, 370 F.3d 1089 (Fed. Cir., 2004).  

In this case, the veteran's February 1984 enlistment 
examination noted the veteran's longitudinal scar on his 
right ankle, which was the result of a previous fracture and 
surgery.  A September 1984 (pre-entry) orthopedic consult 
confirmed on the basis of treatment records from the original 
injury that while in the 6th grade, the veteran sustained an 
open reduction fracture to his right ankle.  Examination 
confirmed a healed surgical scar, no atrophy of the muscles, 
and normal stability.  X-rays of the ankle did not reveal any 
residual evidence of the fracture except some slight 
elongation of the tip of the lateral malleolus.  The veteran 
was cleared for entrance.

A pre-existing injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153 (West 2002); 38 
C.F.R. § 3.306 (2008); Green v. Derwinski, 1 Vet. App. 320 
(1991).  Clear and unmistakable evidence (obvious or 
manifest) is required to rebut the presumption of aggravation 
where the pre-service disability underwent an increase in 
severity during service.  This includes medical facts and 
principles which may be considered to determine whether the 
increase is due to the natural progress of the condition.  
Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153 (West 2002); 38 
C.F.R.  
§ 3.306 (2008).

Service treatment records confirm that the veteran sought 
treatment for right ankle pain on one occasion, in November 
1985, roughly five months after entry into service.  He 
reported that he injured his ankle during a physical training 
run five days prior.  He indicated that he did not twist it 
any way, and that running and standing for a long period of 
time created pain.  There was no swelling or discoloration.  
His range of motion was good with pain, and there was slight 
pain on palpitation.  The diagnosis was tendonitis.  The 
veteran was informed to report back if the pain persisted 
more than one week.  While service treatment records show 
treatment for other disorders as early as January 1986, no 
follow up treatment for the ankle was sought.  The veteran 
declined a separation examination in March 1988.

Post-service treatment records include VA outpatient clinical 
records dated in July 2001; March 2002; and from June 2005 to 
August 2007.  Also of record are private treatment records 
dated in April 2006.  The first documented complaint of a 
right ankle disability is in May 2007.  The veteran reported 
his childhood injury to the ankle and indicated that it had 
hurt ever since.  He further reported that he had self-
treated the pain until recently, when the over-the-counter 
medication ceased working.  X-rays were normal.  A diagnosis 
of tendonitis was rendered.  

Treatment notes in June 2007 indicate that it was thought 
that the veteran likely had tendon disease.  An MRI was 
recommended to confirm a tear of the tendon.  The resultant 
July 2007 MRI revealed a synovial cyst and mild 
retrocalcaneal bursitis. Follow up treatment related the 
veteran's complaints to the cyst.  The diagnosis of 
tendonitis was dropped.

In September 2007, the veteran underwent a VA examination to 
determine whether the preexisting injury had been aggravated 
by his service.  The claims file was reviewed, as evidenced 
by the physician's accurate rendering of the relevant facts 
and circumstances of the veteran's pre-service and service 
history.  Upon examining the veteran, and reviewing the 
current diagnostic evidence available, the physician opined 
that it was likely that the veteran's childhood injury 
indirectly led to his current disability (the cyst with 
bursitis); however, there was no evidence that his remote 
right ankle tendonitis in service aggravated the childhood 
injury in any way, or otherwise led to his present right 
ankle complaints.  

The physician explained that the veteran had an isolated 
episode of tendonitis in service from overuse, which appeared 
to have resolved itself, given that the remainder of the 
service treatment records were negative for any complaints 
attributable to the ankle.  Additionally, the physician 
pointed out that the post-service medical evidence failed to 
suggest a continuity of symptoms, as the veteran was seen 
multiple times dating back to 1997 without any right ankle 
complaints until 2007, notably nearly twenty years after 
service.  The veteran has testified that he self-treated 
during this time, and was in fact in pain due to the 
disorder.  Regardless, the physician's discussion of the 
nature of the current disability relative to the treatment in 
service is informative on this point.

The July 2007 MRI found a synovial cyst in the ankle.  The 
physician indicated that this was the cause of the veteran's 
current symptoms and explained that such cysts can arise 
without cause, or due to trauma to the joint.  He correctly 
pointed out that the record clearly establishes significant 
childhood trauma to the joint, as the veteran had an open 
reduction fracture requiring surgery.  This trauma, the 
physician felt, was more likely the cause of the cyst than 
the veteran's single acute overuse event, especially 
considering the military records which show that the veteran 
required no follow up treatment during his remaining two 
years in service.  The physician also found important that 
while the veteran's in-service treatment was for a tendon 
problem, the current MRI revealed no tendon abnormalities, 
and therefore there was no evidence that the veteran's 
military service in any way aggravated the earlier injury or 
caused the current disability.  

This is the sole medical opinion of record regarding the 
etiology of the veteran's current ankle disability and 
whether his military service aggravated the preexisting 
condition.  The physician reviewed the relevant evidence.  He 
also clearly and fully explained why the veteran's in-service 
treatment was a separate event from the original injury and 
how his service did not aggravate that injury.  While the 
veteran disagrees with the medical finding, and has testified 
that he believes his current ankle pain is due to his 
military service aggravating his preexisting injury, he is 
not competent to offer a medical opinion.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992) (holding that where 
the determinative issue involves a question of medical 
diagnosis or causation, only individuals possessing 
specialized medical training and knowledge are competent to 
render such an opinion).  Absent competent and credible 
evidence to the contrary, the Board is not in a position to 
further question the September 2007 VA opinion, which found 
no nexus to service, either directly or by aggravation.  
Colvin v. Derwinski, 1 Vet. App. 171 (1991).  As the 
preponderance of the evidence is against the veteran's claim, 
the benefit of the doubt provision does not apply.  Service 
connection is not warranted.

	
ORDER

Entitlement to service connection for residuals of 
preexisting ankle fracture is denied.



____________________________________________
J. A. MARKEY	
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


